Citation Nr: 0400930	
Decision Date: 01/12/04    Archive Date: 01/22/04	

DOCKET NO.  02-22 038	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD). 

2.  Entitlement to service connection for degenerative disc 
disease, C5-6, as secondary to service-connected lumbosacral 
strain with herniated nucleus pulposus, L5 - S1. 

3.  Entitlement to a higher (compensable) initial evaluation 
for a left perforated eardrum. 

4.  Entitlement to an increased evaluation for lumbosacral 
strain with herniated nucleus pulposus, L5 - S1, currently 
rated 40 percent disabling. 

5.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities.


REPRESENTATION

Appellant represented by:	New York Division of Veterans 
Affairs


ATTORNEY FOR THE BOARD

R. E. Smith, Counsel


INTRODUCTION

The veteran had active military service from July 1974 to 
January 1979.  The veteran also had service with the United 
States Marine Corps Reserves.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions by the Department of 
Veterans Affairs (VA) Philadelphia, Pennsylvania, Regional 
Office (RO).  An October 2001 rating decision denied the 
veteran an increased evaluation for service-connected low 
back disorder, entitlement to secondary service connection 
for a cervical spine disorder, and entitlement to a total 
disability rating based on individual unemployability.  An RO 
rating decision dated in June 2002 denied the veteran 
entitlement to service connection for PTSD and granted 
service connection for a left perforated eardrum under the 
provisions of 38 U.S.C. § 1151 and rated this disorder as 
noncompensably disabling.  

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, D.C.  VA will notify you if 
further action is required on your part.


REMAND

After having carefully reviewed the record, the Board finds 
that the requirements of the Veterans' Claims Assistance Act 
of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5103, 5103A, 
5107, and 5126, and codified as amended at 5102, 5103, 5106, 
and 5107 (West 2002), have not been satisfied with respect to 
the issues of entitlement to service connection for PTSD, a 
higher initial evaluation for a left ear perforated eardrum, 
as well as the issue of an increased evaluation for the 
veteran's service-connected low back disorder.

A review of the claims folder reveals that the veteran was 
sent various correspondence pertaining to his claims but the 
United States Court of Appeals for Veterans Claims has held 
that if VA has failed to specifically discuss the required 
notice to the veteran of the information and evidence 
necessary to substantiate his claims, to indicate what 
portion of any such information or evidence is to be provided 
by which party, and failed to discuss whether the documents 
that it referenced or any other document in the record, VA 
did not satisfy the standard erected by the VCAA.  Here VA 
failed to provide the veteran or his representative the 
specific information and medical and/or lay evidence 
necessary to establish a higher initial evaluation for his 
left ear perforation and an increased evaluation for his 
service-connected low back disorder.  Further, while the 
veteran was provided a general development letter in February 
2002 addressing his claim for entitlement to service 
connection for PTSD, this letter, while informing the veteran 
of which evidence he was to provide to support his claim 
failed to inform him of which evidence VA would seek to 
provide.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  If VA fails to discuss the notice requirements, VA 
did not consider all applicable provisions of law.  See 
Charles v. Principi, 16 Vet. App. 370, 373-74 (2002).  In the 
veteran's case, the notification to him in February 2002 with 
respect to his claim for service connection for PTSD did not 
meet the standards required under the above-cited case and 
this violation of due process must be addressed before the 
Board can undertake action on this claim.  

Furthermore, the veteran in this case contends that he 
developed PTSD as a result of active service while in the 
Marine Corps Reserves.  Specifically the veteran maintains 
that in July 1981 he witnessed a helicopter with a crew of 
eight aboard crash on the deck of the U.S.S. Guam resulting 
in the death of four service members, and injury to four 
others.  Enclosed with his statement was a notice from his 
Marine Corps Reserve unit providing notification of the 
location of the funeral homes as well as viewing dates and 
times of the deceased crew members as well as a statement on 
the veteran's Marine Corps Reserve unit's letterhead signed 
by his commanding officer certifying that the veteran was on 
active duty for training during the period encompassing the 
date of the crash as reported by the veteran.  

The Board observes that following receipt of this case to the 
Board, the veteran through his representative submitted a 
medical record dated in January 2003 from the VA Medical 
Center Psychiatric Department in Wilkes-Barre, Pennsylvania, 
diagnosing the veteran as suffering from chronic PTSD.  
Because medical evidence of a diagnosis of PTSD was not a 
part of the record when this case was forwarded by the RO to 
the Board, verification of the veteran's noncombat stressor 
and specifically his personal involvement in a helicopter 
crash as reported by him had not been undertaken. 

This case is, therefore, REMANDED to the RO for the 
following:

1.  With respect to the claims of 
entitlement to service connection for 
PTSD, a higher initial evaluation for a 
perforated left eardrum, and an increased 
evaluation for low back disorder, the RO 
should send the veteran a letter that 
complies with the notification 
requirements of the VCAA as well as 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002) and any other applicable 
legal precedent.    

2.  The RO should ask the veteran to 
clearly elaborate on the stressor event 
he experienced in service.  The veteran 
should be asked to provide additional 
facts about the July 1981 helicopter 
crash aboard the U.S.S. Guam.  The 
request should include circumstances 
surrounding this crash, his proximity to 
the crash in both location and time, and 
the nature of his reported direct 
assistance with recovery of the dead and 
wounded.  He should be asked to supply 
the name of any individual who may be 
capable of substantiating his role in 
this event, if possible, his unit 
commander and/or senior noncommissioned 
officer.  

3.  The RO should then forward a letter 
to the Commandant of the Marine Corps, 
Headquarters, United States Marine Corps, 
MMSB 10, 2008 Elliot Road, Suite 201, 
Quantico, Virginia, 22134-5034, asking 
for any available information which might 
corroborate the veteran's reported 
stressor event as well as his 
participation in this event.  This letter 
should identify the veteran's unit of 
assignment and provide a description of 
his alleged stressor and his reported 
involvement in rendering assistance with 
the recovery of dead and injured crew 
members.  

4.  After associating with the claims 
folder all the information and evidence 
obtained in connection with the above 
development (or after efforts to obtain 
the same have been exhausted), the RO 
should make arrangements with the 
appropriate VA medical facility and 
schedule the veteran for a comprehensive 
psychiatric examination, in order to 
determine the nature and existence of any 
psychiatric disorder found, if any.  
Complete and appropriate psychological 
testing should be performed and all 
clinical findings should be reported in 
detail.  The veteran should be required 
to specify the nature of his stressor in 
service to include his personal 
involvement.  The claims folder should be 
reviewed in detail by the examining 
psychiatrist.  Based on the results of 
the examination and a review of the 
claims folder, the examiner is asked to 
address the following questions:

(i) Does the veteran satisfy the 
criteria for a diagnosis of PTSD?

(ii) If PTSD is demonstrated, the 
examiner is requested to identify 
the stressor that caused the 
veteran's PTSD and to specify the 
evidence relied upon to support the 
diagnosis.

5.  After completion of the foregoing and 
after undertaking any further development 
deemed warranted by the record, the RO 
should again review the claim for service 
connection for PTSD.  

If any of the benefits sought on appeal remain denied, the 
veteran and his representative should be provided with a 
supplemental statement of the case.  The appropriate period 
of time should be allowed for response.  Thereafter the case 
should be returned to the Board, if in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In 


addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.43 and 38.02.



                       
____________________________________________
	DEBORAH W. SINGLETON
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




